84 F.3d 1452
318 U.S.App.D.C. 78
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WISCONSIN DISTRIBUTOR GROUP, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,ANR Pipeline Company, Intervenor.
No. 95-1301.
United States Court of Appeals, District of Columbia Circuit.
April 24, 1996.

Before:  WALD, WILLIAMS and ROGERS, Circuit Judges.

JUDGMENT

1
Substantially for the reasons given by the Commission, the petition for review is denied.